Opinion issued May 7, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-18-00934-CR
                             ———————————
                         JOSE CRUZ TUNAL, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee



                    On Appeal from the 187th District Court
                             Bexar County, Texas
                     Trial Court Cause No. 2014CR6650W


                           MEMORANDUM OPINION

      Appellant, Jose Cruz Tunal, pleaded guilty, with an agreed recommendation

from the State, to the offense of harassment of a public servant, a third-degree felony.

See TEX. PENAL CODE § 22.11. The trial court found sufficient evidence to find

appellant guilty, but deferred making any finding regarding appellant’s guilt and
placed appellant on community supervision for a period of two years. See TEX.

CODE CRIM. PROC. art. 42A.101. The State then filed a motion to adjudicate

appellant’s guilt, alleging that appellant failed to report to his probation officer as

directed on January, February, March, and April of 2018. See id. art. 42A.108.

Appellant pleaded true to failing to report to his probation officer. After a hearing,

the trial court found that appellant committed a violation of his community

supervision, adjudicated appellant guilty, and sentenced appellant to three years in

prison. See id.; TEX. PENAL CODE § 12.34. Appellant timely filed a notice of

appeal.1

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with a brief stating that the record presents no reversible error and the appeal is

without merit and is frivolous. See Anders v. California, 386 U.S. 738 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. 1978). Counsel indicates that he has thoroughly reviewed the record and he is



1
      Pursuant to the Texas Supreme Court’s docket equalization powers, this appeal was
      transferred from the Fourth Court of Appeals to this Court on September 26, 2018.
      See TEX. GOV’T CODE ANN. § 73.001; Order Regarding Transfer of Cases From
      Courts of Appeals, Misc. Docket No. 18-9130 (Tex. Sept. 26, 2018). We are
      unaware of any conflict between precedent of the Fourth Court of Appeals and that
      of this Court on any relevant issue. See TEX. R. APP. P. 41.3.

                                          2
unable to advance any grounds of error that warrant reversal. See Anders, 386 U.S.

at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.]

2006, no pet.). Appellant did not file a response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744 (emphasizing

that reviewing court—and not counsel—determines, after full examination of

proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d 763,

767 (Tex. Crim. App. 2009) (reviewing court must determine whether arguable

grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court determines

whether arguable grounds exist by reviewing entire record). We note that an

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.2 Attorney Rafael Leal must immediately send appellant the required




2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3
notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c).

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4